                                                                                  Case 2:17-cv-08587-GW-AS Document 73-1 Filed 05/10/19 Page 1 of 11 Page ID #:1531



                                                                                      1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      2   LAWRENCE J. JENSEN (Admitted pro hac vice)
                                                                                          ljensen@bhfs.com
                                                                                      3   DIANE C. DE FELICE (SBN: 149021)
                                                                                          ddefelice@bhfs.com
                                                                                      4   CHRISTOPHER R. GUILLEN (SBN: 299132)
                                                                                          cguillen@bhfs.com
                                                                                      5   2049 Century Park East, Suite 3550
                                                                                          Los Angeles, CA 90067
                                                                                      6   Telephone: 310.500.4600
                                                                                          Facsimile: 310.500.4602
                                                                                      7   Attorneys for Intervening-Defendants
                                                                                      8   CADIZ, INC. and CADIZ REAL ESTATE, LLC

                                                                                      9                        UNITED STATES DISTRICT COURT
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                     11                               WESTERN DIVISION
                                            2049 Cent ury Park East, Suite 3550




                                                                                     12
                                                 Los Angel es, CA 90 067




                                                                                          CENTER FOR BIOLOGICAL                     Case No. 2:17-cv-08587-GW-ASx
                                                                                     13   DIVERSITY, et. al.,                       Case No. 2:18-cv-06775-GW-AS
                                                                                                                                    Consolidated
                                                                                     14   and
                                                                                                                                     CADIZ, INC. AND CADIZ REAL
                                                                                     15   NATIONAL PARKS CONSERVATION                ESTATE, LLC’S STATEMENT
                                                                                          ASSOCIATION,                               OF GENUINE DISPUTES IN
                                                                                     16                                              RESPONSE TO PLAINTIFFS
                                                                                                      Plaintiffs,                    CENTER FOR BIOLOGICAL
                                                                                     17                                              DIVERSITY AND CENTER FOR
                                                                                                v.                                   FOOD SAFETY’S STATEMENT
                                                                                     18                                              OF UNCONTROVERTED
                                                                                          U.S. BUREAU OF LAND                        FACTS
                                                                                     19   MANAGEMENT, et. al.,
                                                                                                                                    Date:        June 20, 2019
                                                                                     20               Defendants,                   Time:        8:30 a.m.
                                                                                                                                    Courtroom:   9D
                                                                                     21   and                                       Judge:       Hon. George H. Wu
                                                                                     22   CADIZ, INC., et. al.,                      [Filed concurrently herewith:
                                                                                     23               Intervening-Defendants.        Opposition to Motions for Summary
                                                                                                                                     Judgment; Request for Evidentiary
                                                                                     24                                              Ruling]

                                                                                     25
                                                                                     26
                                                                                     27
                                                                                     28

                                                                                                             CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S
                                                                                                                STATEMENT OF GENUINE DISPUTES
                                                                                  Case 2:17-cv-08587-GW-AS Document 73-1 Filed 05/10/19 Page 2 of 11 Page ID #:1532



                                                                                      1           Pursuant to Local Rule 56-2, Intervening-Defendants Cadiz, Inc. and Cadiz
                                                                                      2   Real Estate, LLC (collectively, “Cadiz”), hereby submit this Statement of Genuine
                                                                                      3   Disputes in response to Plaintiffs Center for Biological Diversity and Center for
                                                                                      4   Food Safety’s (collectively, “CBD”) Statement of Uncontroverted Facts and
                                                                                      5   Conclusions of Law (ECF Doc. 67-2).
                                                                                      6           This is an administrative record review case and “when a party seeks review
                                                                                      7   of agency action under the APA, the district judge sits as an appellate tribunal. The
                                                                                      8   ‘entire case’ on review is a question of law.” Am. Bioscience, Inc. v. Thompson,
                                                                                      9   269 F.3d 1077, 1083 (D.C. Cir. 2001); see also Occidental Eng’g Co. v. I.N.S., 753
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   F.2d 766, 769 (9th Cir. 1985) (“[T]he function of the district court is to determine
                                                                                     11   whether or not as a matter of law the evidence in the administrative record
                                            2049 Cent ury Park East, Suite 3550




                                                                                     12   permitted the agency to make the decision it did. De novo fact finding by the
                                                 Los Angel es, CA 90 067




                                                                                     13   district court is allowed only in limited circumstances that have not arisen in the
                                                                                     14   present case.”). “The task of the reviewing court is to apply the appropriate APA
                                                                                     15   standard of review, 5 U.S.C. § 706, to the agency decision based on the record the
                                                                                     16   agency presents to the reviewing court.” Fla. Power & Light Co. v. Lorion, 470
                                                                                     17   U.S. 729, 743-44 (1985).
                                                                                     18           While all parties to this action have filed Statements of Uncontroverted Facts
                                                                                     19   and Conclusions of Law pursuant to Local Rule 56-1, this Court should use these
                                                                                     20   Statements merely as guides to the record and must disregard any alleged facts that
                                                                                     21   are not supported by the record unless such extra-record facts are used only to
                                                                                     22   support CBD’s claim to standing.
                                                                                     23
                                                                                                CBD’s Uncontroverted Facts and           Cadiz’s Response to Cited Fact and
                                                                                     24              Supporting Evidence                        Supporting Evidence
                                                                                     25    1.    Defendant-intervenor Cadiz, Inc.       1. Undisputed.
                                                                                                 (“Cadiz”) owns land in the Mojave
                                                                                     26          Desert region of San Bernardino
                                                                                                 County.
                                                                                     27
                                                                                                 Evidence: BLM4955
                                                                                     28
                                                                                                                                 1
                                                                                                              CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S
                                                                                                                 STATEMENT OF GENUINE DISPUTES
                                                                                  Case 2:17-cv-08587-GW-AS Document 73-1 Filed 05/10/19 Page 3 of 11 Page ID #:1533



                                                                                      1
                                                                                               CBD’s Uncontroverted Facts and         Cadiz’s Response to Cited Fact and
                                                                                      2             Supporting Evidence                      Supporting Evidence
                                                                                      3   2.    Cadiz’s land is located at the        2. Undisputed.
                                                                                                confluence of the Fenner, Orange
                                                                                      4         Blossom Wash, Bristol, and Cadiz
                                                                                                watersheds, which together span
                                                                                      5         over 2,700 square miles.
                                                                                      6         Evidence: BLM4955; BLM4999
                                                                                      7   3.    Cadiz seeks to implement the          3. Undisputed.
                                                                                                “Cadiz Valley Water Conservation,
                                                                                      8         Recovery, and Storage Project” (the
                                                                                                “Cadiz project”).
                                                                                      9
                                                                                                Evidence: BLM4957
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10
                                                                                          4.    The Cadiz project will extract an     4. Partially disputed.
                                                                                     11         average of 50,000 acre-feet of
                                            2049 Cent ury Park East, Suite 3550




                                                                                                groundwater each year for 50 years
                                                                                     12
                                                 Los Angel es, CA 90 067




                                                                                                from the groundwater basin            The document cited by CBD states:
                                                                                                underlying Cadiz’s land.              “Under the Groundwater Conservation
                                                                                     13                                               and Recovery Component, an annual
                                                                                                Evidence: BLM4957                     average of 50,000 acre-feet (AF) of
                                                                                     14                                               groundwater would be pumped from
                                                                                                                                      the basin over a 50-year period for
                                                                                     15                                               delivery to Project Participants in
                                                                                                                                      accordance with agreements with
                                                                                     16                                               Cadiz Inc. and the Cadiz Groundwater
                                                                                                                                      Management, Monitoring and
                                                                                     17                                               Mitigation Plan (GMMMP). The
                                                                                                                                      GMMMP has been developed to guide
                                                                                     18                                               the long-term groundwater
                                                                                                                                      management for the basin for the
                                                                                     19                                               Project. The level of groundwater
                                                                                                                                      pumping proposed under the
                                                                                     20                                               Groundwater Conservation and
                                                                                                                                      Recovery Component is designed
                                                                                     21                                               specifically to extract and conserve
                                                                                                                                      groundwater that would otherwise
                                                                                     22                                               migrate to the Dry Lakes, enter the
                                                                                                                                      brine zone, and evaporate.”
                                                                                     23
                                                                                          5.    The Cadiz project will construct a    5. Undisputed.
                                                                                     24         43-mile-long pipeline from Cadiz’s
                                                                                                private property to the Colorado
                                                                                     25         River Aqueduct.
                                                                                     26         Evidence: BLM2263
                                                                                     27
                                                                                     28
                                                                                                                                2
                                                                                                             CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S
                                                                                                                STATEMENT OF GENUINE DISPUTES
                                                                                  Case 2:17-cv-08587-GW-AS Document 73-1 Filed 05/10/19 Page 4 of 11 Page ID #:1534



                                                                                      1
                                                                                               CBD’s Uncontroverted Facts and            Cadiz’s Response to Cited Fact and
                                                                                      2             Supporting Evidence                         Supporting Evidence
                                                                                      3   6.    The Cadiz project pipeline will be 6. Undisputed.
                                                                                                constructed within rights-of-way
                                                                                      4         held by the Arizona and California
                                                                                                Railroad Company (“ARZC”)
                                                                                      5         established under the General
                                                                                                Railroad Right-of-Way Act of 1875,
                                                                                      6         18 Stat. 482 (the “1875 Act”).
                                                                                      7         Evidence: BLM3712
                                                                                      8   7.    Most of the land underlying the          7. Partially disputed.
                                                                                                1875 Act rights-of-way at issue in
                                                                                      9         this case is federal land
                                                                                                administered by defendant U.S.           The meaning of the terms “underlying”
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10         Bureau of Land Management                and “most” is not clear. The cited
                                                                                                (BLM).                                   page of the record does not include
                                                                                     11                                                  information supporting this statement.
                                            2049 Cent ury Park East, Suite 3550




                                                                                                Evidence: BLM2017                        It is undisputed that the ARZC 1875
                                                                                     12
                                                 Los Angel es, CA 90 067




                                                                                                                                         Act right-of-way crosses some federal
                                                                                                                                         land administered by the BLM.
                                                                                     13                                                  BLM2107.
                                                                                     14   8.    The federal land underlying the          8. Partially disputed.
                                                                                                1875 Act rights-of-way at issue in
                                                                                     15         this case falls within the “California
                                                                                                Desert Conservation Area”                The meaning of the term “underlying”
                                                                                     16         established by Subchapter VI of the      is not clear. The map appearing at
                                                                                                Federal Land Policy Management           BLM2109 does not show the
                                                                                     17         Act, 43 U.S.C. § 1781.                   boundaries of the California Desert
                                                                                                                                         Conservation Area. 43 U.S.C. § 1781
                                                                                     18         Evidence: BLM2109                        speaks for itself and is its own best
                                                                                                                                         evidence. It is undisputed that a
                                                                                     19                                                  portion of the ARZC 1875 Act right-
                                                                                                                                         of-way at issue crosses land within the
                                                                                     20                                                  California Desert Conservation Area.
                                                                                     21   9.    A substantial portion of the federal 9. Partially disputed.
                                                                                                land underlying the 1875 Act rights-
                                                                                     22         of-way at issue in this case falls
                                                                                                within the boundaries of Mojave      The meaning of the terms “underlying”
                                                                                     23         Trails National Monument.            and “substantial portion” are not clear.
                                                                                                                                     It is undisputed that a portion of the
                                                                                     24         Evidence: BLM2108-09                 ARZC 1875 Act right-of-way at issue
                                                                                                                                     crosses land within the Mojave Trails
                                                                                     25                                              National Monument.
                                                                                     26
                                                                                     27
                                                                                     28
                                                                                                                                 3
                                                                                                              CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S
                                                                                                                 STATEMENT OF GENUINE DISPUTES
                                                                                  Case 2:17-cv-08587-GW-AS Document 73-1 Filed 05/10/19 Page 5 of 11 Page ID #:1535



                                                                                      1
                                                                                             CBD’s Uncontroverted Facts and          Cadiz’s Response to Cited Fact and
                                                                                      2           Supporting Evidence                       Supporting Evidence
                                                                                      3   10. In September 2008, ARZC leased        10. Undisputed.
                                                                                              Cadiz a portion of the 1875 Act
                                                                                      4       rights-of-way at issue in this case
                                                                                              for the purpose of constructing and
                                                                                      5       operating the Cadiz project pipeline.
                                                                                      6        Evidence: BLM4638
                                                                                      7   11. In November 2011, the Solicitor for    11. Partially disputed.
                                                                                              the Department of Interior, Hilary
                                                                                      8       Tompkins, issued Opinion M-
                                                                                              37025.                                 It is undisputed that the 2011 M-
                                                                                      9                                              Opinion was issued. But, CBD fails to
                                                                                               Evidence: BLM8037                     acknowledge the 2017 M-Opinion
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10                                              “permanently withdrew” the 2011 M-
                                                                                                                                     Opinion. BLM75.
                                                                                     11
                                            2049 Cent ury Park East, Suite 3550




                                                                                          12. Opinion M-37025 concludes, “[a]        12. Partially disputed.
                                                                                     12
                                                 Los Angel es, CA 90 067




                                                                                              railroad’s authority to undertake or
                                                                                              authorize activities within an 1875
                                                                                     13       Act [right-of-way] is limited to       It is undisputed that the Department
                                                                                              those activities that derive from or   reached this conclusion in the 2011 M-
                                                                                     14       further a railroad purpose.”           Opinion, but the quotation is taken out
                                                                                                                                     of context because the 2017 M-
                                                                                     15        Evidence: BLM8049                     Opinion “permanently withdrew” the
                                                                                                                                     2011 M-Opinion. BLM75.
                                                                                     16
                                                                                          13. In December 2011, Cadiz and            13. Partially disputed.
                                                                                     17       ARZC amended their 2008 lease
                                                                                              agreement.
                                                                                     18                                              It is undisputed the 2008 lease
                                                                                               Evidence: BLM4675                     agreement was formally amended in
                                                                                     19                                              December 2011. However, ARZC sent
                                                                                                                                     a letter to Cadiz in September 2011,
                                                                                     20                                              several months before the 2011 M-
                                                                                                                                     Opinion was issued, requesting certain
                                                                                     21                                              “anticipated uses by ARZC be
                                                                                                                                     incorporated into the design of the
                                                                                     22                                              Facilities as that term is defined in the
                                                                                                                                     Agreement.” BLM-004675. This
                                                                                     23                                              letter triggered the amendment of the
                                                                                                                                     2008 lease agreement to include the six
                                                                                     24                                              defined railroad benefits. BLM-
                                                                                                                                     004678.
                                                                                     25
                                                                                     26
                                                                                     27
                                                                                     28
                                                                                                                               4
                                                                                                            CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S
                                                                                                               STATEMENT OF GENUINE DISPUTES
                                                                                  Case 2:17-cv-08587-GW-AS Document 73-1 Filed 05/10/19 Page 6 of 11 Page ID #:1536



                                                                                      1
                                                                                             CBD’s Uncontroverted Facts and           Cadiz’s Response to Cited Fact and
                                                                                      2           Supporting Evidence                        Supporting Evidence
                                                                                      3   14. The December 2011 amendment to          14. Undisputed.
                                                                                              the Cadiz/ARZC lease agreement
                                                                                      4       acknowledges and attaches Opinion
                                                                                              M-37025.
                                                                                      5
                                                                                               Evidence: BLM4676
                                                                                      6
                                                                                          15. The December 2011 amendment to          15. Undisputed.
                                                                                      7       the Cadiz/ARZC lease agreement
                                                                                              lists six “design improvements” to
                                                                                      8       be “incorporated into the Facilities’
                                                                                              design.”
                                                                                      9
                                                                                               Evidence: BLM4678
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10
                                                                                          16. The December 2011 amendment to          16. Undisputed.
                                                                                     11       the Cadiz/ARZC lease agreement
                                            2049 Cent ury Park East, Suite 3550




                                                                                              does not alter the rent due to ARZC
                                                                                     12
                                                 Los Angel es, CA 90 067




                                                                                              under the original 2008 lease
                                                                                              agreement.
                                                                                     13
                                                                                               Evidence: BLM4675-78
                                                                                     14
                                                                                          17. Between January 2012 and January        17. Partially disputed.
                                                                                     15       2015, BLM met repeatedly with
                                                                                              Cadiz to discuss the Cadiz project
                                                                                     16       and its relation to ARZC’s              The meaning of “repeatedly” is not
                                                                                              operations.                             clear. ARZC and Cadiz submitted
                                                                                     17                                               significant information to BLM and
                                                                                               Evidence: BLM2878; BLM2816;            met with BLM several times between
                                                                                     18        BLM2478                                January 2012 and January 2015. See,
                                                                                                                                      e.g., BLM4866; BLM4684; BLM2882-
                                                                                     19                                               83; BLM2858-69; BLM2819-47; BLM
                                                                                                                                      2812-15; BLM2777-81; BLM2715-16;
                                                                                     20                                               BLM2482-33; BLM2303-2477.
                                                                                     21   18. David Bernhardt, then at the law        18. Undisputed.
                                                                                     22       firm of Brownstein, Hyatt, Farber,
                                                                                              Schreck LLP, represented Cadiz at
                                                                                     23       various points during Cadiz’s
                                                                                              negotiations with BLM between
                                                                                     24       January 2012 and January 2015.

                                                                                     25        Evidence: BLM2879; BLM2777;
                                                                                               BLM2717
                                                                                     26
                                                                                     27
                                                                                     28
                                                                                                                               5
                                                                                                            CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S
                                                                                                               STATEMENT OF GENUINE DISPUTES
                                                                                  Case 2:17-cv-08587-GW-AS Document 73-1 Filed 05/10/19 Page 7 of 11 Page ID #:1537



                                                                                      1
                                                                                             CBD’s Uncontroverted Facts and        Cadiz’s Response to Cited Fact and
                                                                                      2           Supporting Evidence                     Supporting Evidence
                                                                                      3   19. On August 11, 2014, BLM issued       19. Partially disputed.
                                                                                              Instruction Memorandum (“IM”)
                                                                                      4       2014-122. IM 2014-122 identifies
                                                                                              various case specific factors in     It is undisputed that BLM issued the
                                                                                      5       determining whether an activity      Instruction Memorandum 2014-122 in
                                                                                              falls within the scope of an 1875    August 2014 (“2014 IM”). However,
                                                                                      6       Act right-of-way.                    the 2014 IM did not identify “case
                                                                                                                                   specific factors” to use in determining
                                                                                      7        Evidence: BLM2726                   whether an activity falls within the
                                                                                                                                   scope of an 1875 Act right-of-way.
                                                                                      8                                            The 2014 IM changed the standard
                                                                                                                                   delineated in the 2011 M-Opinion used
                                                                                      9                                            to analyze these activities. The 2014
                                                                                                                                   IM created the erroneous “originate or
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10                                            derive from” standard, asking “Did the
                                                                                                                                   railroad purpose or the non-railroad
                                                                                     11                                            purpose drive the activity or the design
                                            2049 Cent ury Park East, Suite 3550




                                                                                                                                   of the activity in question? What is the
                                                                                     12                                            primary objective of the activity in
                                                 Los Angel es, CA 90 067




                                                                                                                                   question [?]” BLM2727. Further, the
                                                                                     13                                            2014 IM has been rescinded.
                                                                                                                                   BLM971-72.
                                                                                     14
                                                                                          20. In October 2015, BLM completed a     20. Partially disputed.
                                                                                     15       case-specific evaluation of the
                                                                                              Cadiz project.
                                                                                     16                                            It is undisputed that the cited page
                                                                                               Evidence: BLM2256                   characterizes what BLM has prepared
                                                                                     17                                            as an “in-depth evaluation of the
                                                                                                                                   project.” However, the meaning of
                                                                                     18                                            “case-specific evaluation” is not clear.
                                                                                                                                   Also, the 2015 determination applied
                                                                                     19                                            the erroneous “originate or derive
                                                                                                                                   from” standard and, as such, has been
                                                                                     20                                            expressly superseded. BLM4-6.
                                                                                     21
                                                                                     22   21. In October 2015, BLM issued a 24-    21. Partially disputed.
                                                                                              page report analyzing the Cadiz
                                                                                     23       project pipeline and the design
                                                                                              improvements described in the 2011   It is undisputed that BLM issued a 24-
                                                                                     24       amendment to the ARZC/Cadiz          page report purportedly analyzing the
                                                                                              lease agreement.                     Cadiz project pipeline and whether it
                                                                                     25                                            fell within the scope of the ARZC 1875
                                                                                               Evidence: BLM2257-80                Act right-of-way. However, this report
                                                                                     26                                            applied the erroneous “originate or
                                                                                                                                   derive from” standard and, as such, has
                                                                                     27                                            been expressly superseded. BLM4-6.
                                                                                     28
                                                                                                                              6
                                                                                                           CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S
                                                                                                              STATEMENT OF GENUINE DISPUTES
                                                                                  Case 2:17-cv-08587-GW-AS Document 73-1 Filed 05/10/19 Page 8 of 11 Page ID #:1538



                                                                                      1
                                                                                             CBD’s Uncontroverted Facts and           Cadiz’s Response to Cited Fact and
                                                                                      2           Supporting Evidence                        Supporting Evidence
                                                                                      3   22. On October 2, 2015, BLM advised        22. Partially disputed.
                                                                                              Cadiz it had “reached an
                                                                                      4       administrative determination that
                                                                                              the [Cadiz] Project as described       It is undisputed that BLM issued a
                                                                                      5       cannot be authorized by ARZC           letter to Cadiz stating the pipeline “is
                                                                                              because it is outside the scope of     outside the scope of ARZC’s” right-of-
                                                                                      6       ARZC’s [right-of-way] grants held      way. However, this letter applied the
                                                                                              under the 1875 Act.”                   erroneous “originate or derive from”
                                                                                      7                                              standard and, as such, has been
                                                                                               Evidence: BLM2243-44                  expressly superseded. BLM4-6.
                                                                                      8
                                                                                          23. In December 2016, President-elect      23. Undisputed.
                                                                                      9       Trump ranked the Cadiz project as
                                                                                              number 15 on a list of “Emergency
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10       & National Security Projects.”
                                                                                     11        Evidence: BLM2172, 2188
                                            2049 Cent ury Park East, Suite 3550




                                                                                     12
                                                 Los Angel es, CA 90 067




                                                                                     13   24. On February 1, 2017, Acting          24. Partially disputed.
                                                                                              Deputy Secretary for Interior, James
                                                                                     14       Cason, met with attorneys at
                                                                                              Brownstein, Hyatt, Farber, Schreck This document is a calendar invite and
                                                                                     15       LLP representing Cadiz.              does not confirm whether a meeting
                                                                                                                                   actually occurred. Plaintiffs do not
                                                                                     16       Evidence: BLM2114                    provide meeting notes or other
                                                                                                                                   confirmation that the scheduled
                                                                                     17                                            meeting took place. This calendar
                                                                                                                                   invite is for a video call and does not
                                                                                     18                                            state whether the subject is Cadiz. It is
                                                                                                                                   not disputed that the document cited is
                                                                                     19                                            a calendar invite from James Cason
                                                                                                                                   and that Luke Johnson and Larry
                                                                                     20                                            Jensen work at Brownstein, Hyatt,
                                                                                                                                   Farber, Schreck LLP and that Cadiz is
                                                                                     21                                            represented by Brownstein, Hyatt,
                                                                                                                                   Farber, Schreck LLP.
                                                                                     22
                                                                                          25. On March 6, 2017, Mr. Cason held       25. Partially disputed.
                                                                                     23       a “Meeting on the Cadiz Pipeline
                                                                                              Project in California” with Kathleen
                                                                                     24       Benedetto and Downey Magallanes.       This document is a calendar invite and
                                                                                                                                     does not confirm whether a meeting
                                                                                     25        Evidence: BLM2009-10                  actually occurred. It is not disputed
                                                                                                                                     that the document cited is a calendar
                                                                                     26                                              invite for March 6, 2017.
                                                                                     27
                                                                                     28
                                                                                                                               7
                                                                                                            CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S
                                                                                                               STATEMENT OF GENUINE DISPUTES
                                                                                  Case 2:17-cv-08587-GW-AS Document 73-1 Filed 05/10/19 Page 9 of 11 Page ID #:1539



                                                                                      1
                                                                                             CBD’s Uncontroverted Facts and           Cadiz’s Response to Cited Fact and
                                                                                      2           Supporting Evidence                        Supporting Evidence
                                                                                      3   26. At the time of the March 6, 2017        26. Undisputed.
                                                                                              meeting, Kathleen Benedetto was
                                                                                      4       Special Assistant to the Secretary of
                                                                                              Interior.
                                                                                      5
                                                                                               Evidence: BLM881
                                                                                      6
                                                                                          27. At the time of the March 6, 2017        27. Disputed.
                                                                                      7       meeting, Downey Magallanes was
                                                                                              Acting Deputy Chief of Staff at the
                                                                                      8       Department of Interior.                 Downey Magallanes was the Special
                                                                                                                                      Assistant to the Secretary of Interior on
                                                                                      9        Evidence: BLM787                       March 6, 2017.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10   28. The Acting Deputy Secretary’s           28. Undisputed.
                                                                                              “task matrix” indicates Mr. Cason
                                                                                     11       asked Ms. Benedetto to “revise the
                                            2049 Cent ury Park East, Suite 3550




                                                                                              IM” during the March 6, 2017
                                                                                     12
                                                 Los Angel es, CA 90 067




                                                                                              meeting.
                                                                                     13        Evidence: BLM1995-96
                                                                                     14   29. The Acting Deputy Secretary’s           29. Partially disputed.
                                                                                              “task matrix” indicates Mr. Cason
                                                                                     15       asked Ms. Magallanes to “write an
                                                                                              analysis that says the facts            This quotation is taken out of context
                                                                                     16       suggesting railroad benefits were       as the quotation begins by asking Ms.
                                                                                              ignored” during the March 6, 2017       Magellanes to “look at the facts.”
                                                                                     17       meeting.                                BLM1995-96. Otherwise not disputed
                                                                                                                                      that the task matrix includes the quoted
                                                                                     18        Evidence: BLM1995-96                   language.
                                                                                     19   30. The Acting Deputy Secretary’s           30. Partially disputed.
                                                                                     20       “task matrix” indicates Mr. Cason
                                                                                              asked Ms. Benedetto to “get rid of
                                                                                     21       the Hillary opinion, to leave the       The cited document does not say that
                                                                                              matter up to the railroad right of      this assignment was given to Ms.
                                                                                     22       ways” during the March 6, 2017          Benedetto; no individual was named as
                                                                                              meeting.                                responsible for carrying out this task.
                                                                                     23                                               It is undisputed that the cited document
                                                                                               Evidence: BLM1995-96                   contains the quoted language.
                                                                                     24
                                                                                          31. On March 29, 2017, BLM issued           31. Undisputed.
                                                                                     25       IM 2017-060, which rescinded IM-
                                                                                              2014-122 and concluded, “[a]ll
                                                                                     26       issues related to addressing
                                                                                              activities within railroad rights-of-
                                                                                     27       way granted pursuant to the [1875
                                                                                              Act] . . . are to be directed to the
                                                                                     28       BLM Washington Office . . . .”
                                                                                                                               8
                                                                                                            CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S
                                                                                                               STATEMENT OF GENUINE DISPUTES
                                                                                  Case 2:17-cv-08587-GW-AS Document 73-1 Filed 05/10/19 Page 10 of 11 Page ID #:1540



                                                                                      1
                                                                                             CBD’s Uncontroverted Facts and            Cadiz’s Response to Cited Fact and
                                                                                      2           Supporting Evidence                         Supporting Evidence
                                                                                      3        Evidence: BLM971.
                                                                                      4
                                                                                      5
                                                                                      6
                                                                                           32. On June 30, 2017, Acting Interior       32. Undisputed.
                                                                                      7        Solicitor Daniel Jorjani suspended
                                                                                               and temporarily withdrew Opinion
                                                                                      8        M-37025.
                                                                                      9        Evidence: BLM785
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10    33. In September 2017, Acting Solicitor 33. Undisputed.
                                                                                               Jorjani issued Opinion M-37048.
                                                                                     11
                                            2049 Cent ury Park East, Suite 3550




                                                                                               Evidence: BLM75
                                                                                     12
                                                 Los Angel es, CA 90 067




                                                                                           34. Opinion M-37048 permanently             34. Undisputed.
                                                                                     13        withdraws Opinion M-37025.
                                                                                     14        Evidence: BLM75
                                                                                     15    35. Opinion M-37048 “concludes that         35. Partially disputed.
                                                                                     16        the rights-of-way granted to railroad
                                                                                               companies under the 1875 Act allow
                                                                                     17        railroad companies to lease portions    It is not disputed that the cited page of
                                                                                               of their easements to third parties     Opinion M-37048 includes the quoted
                                                                                     18        without permit or grant from            language. However, the M-Opinion
                                                                                               [BLM], provided that such leases        provides additional clarification on
                                                                                     19        are limited to the surface, broadly     BLM95-96, stating that even if the
                                                                                               defined, of the easement and do not     scope of a right-of-way is limited to
                                                                                     20        interfere with the continued use of     railroad purposes, “under the incidental
                                                                                               the easement as a railroad.”            use doctrine, a railroad may undertake
                                                                                     21                                                commercial activity, including
                                                                                               Evidence: BLM76                         authorizing a third party to undertake
                                                                                     22                                                commercial activity, as long as the
                                                                                                                                       activity is incidental to the operation of
                                                                                     23                                                the railroad and a ‘free and safe
                                                                                                                                       passage is left’ for the operation of the
                                                                                     24                                                railroad.” BLM95-96.

                                                                                     25    36. On October 13, 2017, BLM Acting         36. Partially disputed.
                                                                                               Director Michael D. Nedd advised
                                                                                     26        Cadiz that BLM’s “October 2015
                                                                                               administrative determination is no      This quotation has been slightly altered
                                                                                     27        longer an accurate representation of    from the wording in the letter cited,
                                                                                               BLM’s view of the applicable law        although not in any substantive way.
                                                                                     28        and facts, and is therefore expressly   The letter notes that BLM’s “October
                                                                                                                                9
                                                                                                             CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S
                                                                                                                STATEMENT OF GENUINE DISPUTES
                                                                                  Case 2:17-cv-08587-GW-AS Document 73-1 Filed 05/10/19 Page 11 of 11 Page ID #:1541



                                                                                      1
                                                                                               CBD’s Uncontroverted Facts and         Cadiz’s Response to Cited Fact and
                                                                                      2             Supporting Evidence                       Supporting Evidence
                                                                                      3         superseded . . . .”                  2015 administrative determination is
                                                                                                                                     no longer an accurate representation of
                                                                                      4          Evidence: BLM4                      the BLM’s view of the applicable law
                                                                                                                                     and facts, and therefore is expressly
                                                                                      5                                              superseded . . . .” (alterations noted in
                                                                                                                                     bold).
                                                                                      6
                                                                                           37. On October 13, 2017, Acting          37. Undisputed.
                                                                                      7        Director Nedd further advised Cadiz
                                                                                               that the Cadiz project “falls within
                                                                                      8        the scope of rights granted to
                                                                                               [ARZC] under the [1875 Act], and
                                                                                      9        therefore does not require
                                                                                               authorization by BLM.”
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10
                                                                                                 Evidence: BLM4
                                                                                     11
                                            2049 Cent ury Park East, Suite 3550




                                                                                     12    38. Defendants did not prepare an         38. Partially disputed.
                                                 Los Angel es, CA 90 067




                                                                                               environmental assessment or
                                                                                     13        environmental impact statement in
                                                                                               accordance with the National          It is not disputed that BLM did not
                                                                                     14        Environmental Policy Act              prepare an environmental assessment
                                                                                               (“NEPA”), 42 U.S.C. § 4321 et seq.,   or environmental impact statement
                                                                                     15        in connection with it October 13,     when it issued the October 2017 letter
                                                                                               2017 determination that the Cadiz     to Cadiz. However, no such
                                                                                     16        project falls within the scope of     environmental review was required at
                                                                                               rights granted to ARZC under the      the time as the letter did not trigger
                                                                                     17        1875 Act.                             review under the National
                                                                                                                                     Environmental Policy Act.
                                                                                     18          Evidence: BLM1-8517
                                                                                     19
                                                                                     20   Dated: May 10, 2019               BROWNSTEIN HYATT FARBER
                                                                                                                            SCHRECK, LLP
                                                                                     21
                                                                                     22
                                                                                                                            By: /s/ Diane C. De Felice
                                                                                     23                                        LAWRENCE J. JENSEN
                                                                                                                               DIANE C. DE FELICE
                                                                                     24                                        CHRISTOPHER R. GUILLEN
                                                                                                                               Attorneys for Intervening-Defendants
                                                                                     25                                        CADIZ, INC. and CADIZ REAL
                                                                                                                               ESTATE, LLC
                                                                                     26
                                                                                     27   19187825

                                                                                     28
                                                                                                                               10
                                                                                                            CADIZ, INC. AND CADIZ REAL ESTATE, LLC’S
                                                                                                               STATEMENT OF GENUINE DISPUTES
